UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6186


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOWARD R. SHMUCKLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00344-LMB-1)


Submitted:   August 18, 2015                 Decided:   September 3, 2015


Before KING and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Howard R. Shmuckler, Appellant Pro Se. Uzo Enyinnaya Asonye,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Howard R. Shmuckler seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

dismissing his Fed. R. Civ. P. 60(b) motion as an unauthorized

§ 2255 motion.

     The order denying § 2255 relief is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.      § 2253(c)(1)(B)        (2012).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating       that

reasonable    jurists      would    find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner     must

demonstrate    both    that   the   dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Shmuckler has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal in

part.     We affirm the portion of the appeal pertaining to the

                                        2
district court’s dismissal of Shmuckler’s Rule 60(b) motion for

the reasons stated by the district court.              United States v.

Shmuckler,   No.   1:11-cr-00344-LMB-1   (E.D.   Va.    filed   Jan.   26,

2015; entered Jan. 27, 2015); see United States v. McRae, ___

F.3d ___, 2015 WL 4190665 (4th Cir. July 13, 2015) (holding that

movant need not obtain a certificate of appealability to appeal

district court’s dismissal of a Rule 60(b) motion that court

construed as a successive habeas motion).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                  3